Citation Nr: 0201671	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  01-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial evaluation for a skin 
disability characterized as sebaceous cyst disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
February 1973.

In September 2000 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
skin disorder, and that the claim of entitlement to service 
connection for a skin disorder was well grounded.  The Board 
remanded the case to the RO in Houston, Texas, for further 
development and to adjudicate the claim of entitlement to 
service connection for a skin disorder on a de novo basis.

The current appeal arose from a November 2000 rating decision 
wherein the RO granted entitlement to service connection for 
a sebaceous cyst disorder with assignment of an initial 10 
percent evaluation effective from February 26, 1992.

In December 2001, the veteran testified at a video-conference 
hearing at the RO in San Antonio, Texas (at the veteran's 
request) before the undersigned Member of the Board of 
Veterans' Appeals sitting in Washington, DC.  A transcript of 
the testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The sebaceous cyst disorder has essentially remained 
stable over the years and productive of no more than 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area, but without objectively 
demonstrated exudation or constant itching with extensive 
lesions or marked disfigurement nor by associated disfiguring 
acne or cystic scars of the head, face or neck or marked 
discoloration.

2.  Post excision sebaceous cyst scars of both facial cheeks 
as well as residual sebaceous cyst disorder scars are 
described as nondisfiguring; such scars are not shown to be 
other than well healed, nontender and without interference of 
an affected part.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a sebaceous cyst disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.20, 4.118, Diagnostic Codes 7800, 7806 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record shows that the service 
medical records documented references to treatment for skin 
rash limited to the hands and legs.  Diagnoses in service 
suggested folliculitis of the thighs and hands and non-
specific dermatitis.  Also noted was a cyst in the facial 
area.

Post-service medical records document multiple references to 
skin problems. 
On an August 1983 VA skin examination the veteran reported 
acne with acne cysts throughout his face and on and behind 
his ears, as well as inflamed lesions. He reported that these 
symptoms had developed around 1969 and persisted to the 
present.

Examination revealed moderate acne scarring on the face and 
neck.  There were a few cysts on the pinna of the ear and 
post-auricularly.  No lesions on the thighs were noted.  The 
diagnoses were acne scarring on the face and acne cysts 
versus epidermal inclusion cysts on the ears.

VA progress notes dating from November 1983 to July 1985 
documented diagnoses of skin disorders.  

In November 1983 the veteran was seen for a cyst on the right 
cheek.  Examination revealed non-infected acne and the 
assessment was cystic lesions and a scar on the right cheek.  
The remainder of the assessment was essentially illegible.

The veteran was referred to plastic surgery where the right 
cheek cyst was excised. In a follow-up note it was written 
that he had undergone multiple minor surgical procedures to 
the right cheek for cystic acne with scarring.  In December 
1983 it was noted that a pathology report had revealed an 
ingrown hair.  In January 1984 the assessment was multicystic 
acne, and more surgery was performed in February 1984.  A 
February 1984 tissue examination report revealed dermal 
fibrosis and focally distended hair follicles consistent with 
an acneiform scar.

The record is nonrevealing until a February 26, 1992 VA 
dermatologic examination.  The veteran reported the 
development of a skin rash described as cystic-like lesions 
that occurred on his face and in other locations such as his 
left thigh while serving in Vietnam.  He stated that he was 
seen in the dermatology clinic through VA in the 1980's on a 
regular basis for these cystic lesions and had several 
removed surgically.  A punch biopsy of one of these lesions 
in late 1988 revealed follicles with keratin plugging.  

Examination of the skin revealed multiple deep scars over the 
cheeks consistent with acne, and one small early cyst on the 
left cheek that was active.  The examiner concluded that the 
veteran had a long history of a cystic-like skin rash that 
sounded most consistent with a cystic form of acne.  The skin 
examination was otherwise normal.  

A February 1996 VA progress note showed the veteran 
complained of multiple wide lumps and bumps on his lower 
extremities.  Examination revealed multiple nodules that were 
tender, soft and mobile.  The examiner related the nodules to 
an angiolipoma process and less likely of inclusion cyst 
etiology.  It was noted that as the nodules were not causing 
enough discomfort to remove them, no surgery was planned.  

In a VA progress note from February 1997, a history of a skin 
problem dating back to Vietnam was noted.  The veteran was 
currently complaining of itchy spots on the feet and body 
that formed pimples.  Examination revealed dried, bullous 
lesions on the feet with papulo-pustules and healing 
furuncles scattered over the body.  The assessment was 
bullous tinea pedis and folliculitis.

On VA examination in April 1997 there was no evidence of 
active acne or cystic lesions.  There was a scar on the right 
cheek and on the left cheek as well.  They were described as 
minimal and residuals of earlier cyst excisions.  There was 
no keloid or contractures demonstrated.  They did not create 
disfigurement.  All scars were described as well healed.  The 
pertinent diagnosis was sebaceous cysts of the face, back, 
buttock, status post excision with remaining minimal scars 
without disfigurement.

A VA medical record dated from April 2000 documented 
treatment of an infected cyst.

A November 2000 VA dermatologic examination report shows the 
examiner reviewed the veteran's claims file.  The veteran 
stated that he developed a skin rash on both legs mostly in 
the front of the thighs while he was in Vietnam.  Following 
his return from Vietnam he developed a cyst in the opening of 
the right external ear canal which was excised without any 
residual problem.  He stated that the rash on his legs 
continued to come and go.  He noted that he developed some 
cysts on his buttocks and face.  He stated that he continued 
to develop those cysts from time to time.  He reported having 
had surgical excision of a cyst on his right cheek in 1983 
and a cyst removed from his left cheek in 1984. 

The veteran stated that the area still drained from time to 
time and when it drained a foul smelling secretion was 
apparent.  He stated that aside from the foul smelling 
secretion, he experienced pain and irritation particularly 
when the symptoms occurred on his buttocks and rectum, which 
had been an ongoing problem ever since his return from 
Vietnam.  

On objective examination no active cyst or cystic acne was 
demonstrated.  A small nondisfiguring scar was noted on the 
right and left facial cheek.  Numerous scars were 
demonstrated on his buttock area where there had been 
previous folliculitis and sebaceous cysts.  He also had 
vesicles under his left foot which he claimed itched severely 
and had been there ever since his return from Vietnam.  The 
diagnosis was sebaceous cysts and cystic acne related to 
sebaceous cyst disorder. 

In December 2001, the veteran testified at a video-conference 
hearing at the RO before the undersigned Member of the Board 
sitting in Washington, DC.  A copy of the hearing transcript 
(T.) is on file.  The veteran essentially claimed that his 
skin disability warranted a higher rating based on active 
symptomatology and severe disfigurement although he could not 
state that any physician had ever told him that his skin 
disability was severely disfiguring.  T-4, 5.  He testified 
that he was no longer employed.  T-5.  

The veteran stated that he had retired from his position at a 
University due to a right arm injury which prevented him from 
working.  T-5.  He stated that his unemployment status had 
nothing to do with his service-connected skin disability.  T-
5, 6.  He complained of mental stress brought on by painful 
lumps on his body which he claimed were being disregarded.  
T-6.  He indicated that he was not under any regular medical 
treatment for his skin disorder nor were any pertinent skin 
appointments pending.  T-6, 7.  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2001).

Under Diagnostic Code 7800, disfiguring scars of the head, 
face or neck are considered noncompensably disabling if the 
disfigurement is slight or 10 percent disabling if the 
disfigurement is moderate.  A 30 percent evaluation is 
provided for severe disfigurement especially if there is a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  Id.

However, when in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent increased to 50 percent, and the 10 
percent increased to 30 percent. 

Under Diagnostic Codes 7806 and 7819, a 10 percent rating is 
assigned for benign skin growths with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is assigned with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating is assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.


Under Diagnostic Code 7819, benign new growths of the skin 
may be rated as disfiguring scars.  Unless otherwise provided 
rate Code 7807 through 7819 as for eczema, dependent upon 
location, extent and repugnant or otherwise disabling 
character of manifestations.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).
Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.




The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO properly notified him of any information and 
medical, or lay evidence necessary to substantiate his claim.  
By virtue of the initial rating decision, Statement of the 
Case, and associated correspondence issued during the 
pendency of this appeal, the veteran was given notice of the 
information, and medical evidence necessary to substantiate 
the claim.  He was provided with the laws and regulations 
pertaining to the issue on appeal.  

The Board notes that the veteran underwent VA dermatologic 
examinations in February 1992, April 1997 and November 2000.  
He also was afforded a video conference hearing before the 
undersigned Member of the Board in December 2001.  At the 
hearing the veteran's representative noted that he was going 
to fax to the Board a copy of an October 23, 2001 medical 
report which was essentially felt might show severe 
disfigurement of the head, face and neck as a manifestation 
of the veteran's underlying service connected skin disorder 
thereby warranting a higher rating of 30 percent under 
Diagnostic Code 7800, by analogy.  T-2, 5.  The record 
indicated that the case was held in abeyance for 
approximately 60 days pending the receipt of the additional 
evidence.  However, no additional evidence was forthcoming.  
Therefore, the case is now ready for appellate review.

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Initial increased evaluation

The Board recognizes that the veteran's service-connected 
sebaceous cyst disorder is inclusive of sebaceous cysts and 
cystic acne processes.  Separate ratings are not in order for 
the overlapping manifestations and symptoms to include cystic 
and acne scarring.  38 C.F.R. § 4.14.  The veteran's 
underlying service-connected dermatologic process is best 
rated analogous to eczema under Diagnostic Code 7806.  

Furthermore, a separate rating for cystic and acne scars 
based on disfigurement of the head, face and neck may not be 
assigned under Diagnostic Code 7800 as they are already 
contemplated in the underlying skin disorder rated under 
Diagnostic Code 7806.  Id.  However, the Board may consider 
the criteria under Diagnostic Code 7800 as an alternative 
rating criteria for evaluating the service-connected skin 
disability by analogy if a higher rating may be assigned 
under that Diagnostic Code.  

Other alternative rating criteria under Diagnostic Codes 7803 
and 7804 are not for application since the maximum schedular 
rate under either Code is 10 percent.  Also, there is no 
evidence of associated interference of function of an 
affected part.  Diagnostic Code 7805.  

Moreover, the Board points out that the record is also 
suggestive of coexisting nonservice-connected dermatologic 
processes characterized as angiolipomata, bullous tinea pedis 
and folliculitis, the manifestations of which may not be 
considered in determining entitlement to an increased 
evaluation for service-connected sebaceous cyst disability.  
38 C.F.R. § 4.14.  

For example, the veteran's painful lumps which he claims also 
cause mental stress have been attributed to a nonservice-
connected angiolipomata process as opposed to service-
connected sebaceous cyst disability.  The Board may not 
overlook the fact that the veteran's stress is recognized as 
part of his service-connected post traumatic stress disorder.  



Also, his skin symptoms of the feet appear to have been 
attributed to a nonservice-connected bullous tinea pedis as 
opposed to his service-connected sebaceous cyst disorder.  As 
noted above, the veteran also has folliculitis for which 
service connection is not in effect.  

A comprehensive review of the evidence demonstrates that 
since February 26, 1992, the veteran's service-connected 
sebaceous cyst disorder has essentially remained stable.  
That is, the sebaceous cyst disorder has been productive of 
no more than exfoliation, exudation, or itching involving an 
exposed surface or extensive area, and without objectively 
demonstrated exudation or constant itching with extensive 
lesions or marked disfigurement, nor by associated 
disfiguring acne or cystic scars of the head, face or neck, 
or marked discoloration.  Significantly, the Board notes that 
the pertinent evidence of record does not show that the 
veteran is receiving any medication or regular ongoing 
treatment or therapy for his service-connected sebaceous cyst 
disorder.

Notwithstanding the veteran's contention that his facial 
scars are currently disfiguring, the Board may not overlook 
the fact that on separate VA examinations in April 1997 and 
November 2000 respectively, scarring was consistently 
described as nondisfiguring.  In fact, all pertinent scars 
have been described as well healed.  There is no indication 
that the veteran's acne or cystic scars were other than 
nondisfiguring since February 1992.  At the recent video-
conference hearing the veteran essentially noted that as a 
medical issue, the topic of disfigurement never arose until 
after the November 2000 VA examination showing no disfiguring 
scars.  T-4.  The Board notes that the record lacks competent 
medical evidence showing other than nondisfiguring cystic and 
acne scars of the head, face and neck since February 1992.  

The pertinent evidence fails to meet or more nearly 
approximate the criteria for a higher rating under either 
Diagnostic Code 7806 or 7800.  

Moreover, the Board points out that the facial cheeks scars 
associated with sebaceous cyst excisions have likewise been 
described as nondisfiguring.  Such scars are not shown to be 
other than well healed and nontender and without interference 
of an affected part.  As such, a separate compensable rating 
for post excision scarring of either facial cheek is not for 
application under Diagnostic Codes 7800, 7803, 7804 or 7805. 

After reviewing the evidence of record presented in this 
case, including evidence received from the time of the 
initial grant of service connection for sebaceous cyst 
disorder in February 1992, the Board finds that such skin 
disability has not been shown to be more than 10 percent 
disabling during any period when service connection has been 
in effect.

The preponderance of the evidence is negative and against the 
grant of an initial evaluation in excess of 10 percent for a 
sebaceous cyst disorder.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered such criteria, but did not grant an increased 
evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds a  higher rating for a sebaceous cyst 
disorder on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) (2001) is not appropriate.

It is clear that the service-connected dermatologic 
disability at issue has not rendered the veteran's clinical 
picture unusual or exceptional in nature, has not markedly 
interfered with employment, and has not required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding a grant of 
entitlement to increased evaluation on an extraschedular 
basis.  The record shows the veteran is currently unemployed 
solely as a result of an orthopedic disability.  He recently 
testified that his service-connected skin disability had 
nothing to do with his current unemployability status.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for a sebaceous 
cyst disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a sebaceous cyst disorder is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

